Citation Nr: 0930409	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  02-01 951A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for heart disease 
(claimed as chest pain), to include as secondary to service-
connected anxiety neurosis.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected anxiety neurosis.

3.  Entitlement to service connection for a disability 
manifested by shortness of breath, tingles all over, and 
bitemporal head pain.

4.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for residuals of a left knee injury and, if so, whether 
service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to April 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from multiple rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the claims for service 
connection.

A hearing before a Veterans Law Judge was scheduled for April 
2003, but was cancelled by the Veteran.  As such, the 
Veteran's request for a Board hearing is considered 
withdrawn.  38 C.F.R. § 20.702(e).  

The issue of entitlement to service connection for 
hypertension was denied by the Board in February 2005, but 
later vacated and remanded by the Court of Appeals for 
Veteran's Claims (CAVC) in November 2005.  The issue was then 
remanded by the BVA again in April 2006 and November 2008.  
During the course of this appeal, the Veteran has perfected 
an appeal of several other issues.  The two appeals have been 
merged in this decision under the older docket number.  

The issues of entitlement to service connection for heart 
disease (claimed as chest pain) and hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.

Additionally, the Board notes that the Veteran's claims file 
includes a temporary folder from the AMC, which includes a 
May 2009 letter from the AMC to the Veteran indicating that 
the AMC would be developing his claims of entitlement to a 
disability rating in excess of 10 percent for residuals of a 
gunshot wound to the right side of the chest with hemothorax 
and retained foreign body and entitlement to a total 
disability rating based on individual unemployability (TDIU).  
The AMC cites to an April 15, 2009, Board remand on these 
issues.  However, the Board notes that the Veteran is not 
currently service-connected for a gunshot wound, nor has he 
appealed a September 2007 rating decision that denied a TDIU.  
There is also no record of an April 2009 Board remand in this 
case.  Moreover, in May 2009, the Veteran contacted VA 
regarding the letter and indicated that he did not have an 
appeal regarding a gunshot wound or a TDIU.  Therefore, it 
appears that the May 2009 letter from the AMC to the Veteran 
was sent in error.  While the AMC is in receipt of this file 
following the Board's remand of the Veteran's claims of 
entitlement to service connection for heart disease and 
hypertension, it is suggested that any necessary corrective 
action be taken.  


FINDINGS OF FACT

1.  There is no competent medical evidence that a disability 
manifested by shortness of breath, tingles all over, and 
bitemporal head pain is attributed to a current diagnosis 
other than already service-connected anxiety neurosis.

2.  In a final decision issued in April 1978, the RO denied 
service connection for a left knee injury.

3.  Evidence added to the record since the final April 1978 
RO denial is not cumulative or redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for residuals of a left knee injury.

4.  The competent medical evidence of record does not 
indicate or suggest any nexus between the Veteran's current 
residuals of a left knee injury and his military service.


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by 
shortness of breath, tingles all over, and bitemporal head 
pain is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.665 (2008).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of a 
left knee injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  Service connection for residuals of a left knee injury is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.665 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The Board's decision to reopen the Veteran's claim of 
entitlement to service connection for residuals of a left 
knee injury is completely favorable and, in that regard, no 
further action is required to comply with the VCAA and 
implementing regulations.  

Relevant to the merits of the Veteran's left knee claim as 
well as his claim of entitlement to service connection for a 
disability manifested by shortness of breath, tingles all 
over, and bitemporal head pain, the duty to notify was 
satisfied by a letter sent to him in May 2006, prior to the 
initial denial of his claims in a September 2007 rating 
decision, that fully addressed all notice elements.  
Specifically, the letter informed him of what evidence was 
required to substantiate his service connection claims as 
well as his and VA's respective duties for obtaining 
evidence.  Moreover, the May 2006 letter notified the Veteran 
of the evidence and information necessary to establish a 
disability rating and an effective date in accordance with 
Dingess/Hartman, supra.  Consequently, the Board finds that 
adequate notice has been provided.

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA 
outpatient treatment records, and scheduled the Veteran for 
multiple VA examinations that the Veteran refused to attend.  
Additionally, letters were sent to the Veteran in April 2007 
and July 2008 requesting additional evidence that the Veteran 
had previously stated he had in his possession.  The Veteran 
did not reply.  Numerous requests were made to VA medical 
centers to obtain records, and a negative response was 
received in August 2007.  In this case, the RO has made all 
reasonable efforts to assist the Veteran in the development 
of his claim. 

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for a Disability 
Manifested by Shortness of Breath, Tingles All Over, and 
Bitemporal Head Pain

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).  In order to prevail on 
the issue of service connection on the merits, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran is seeking entitlement to service connection for 
a disability manifested by shortness of breath, tingles all 
over, and bitemporal head pain.  He claims that these 
problems existed in service and that they exist now.  

A review of the Veteran's service treatment records shows 
when examined upon entrance in September 1968, abnormalities 
of decreased vision, decreased hearing, a healed fracture to 
the left great toe, and a previous spine injury were noted.  
Subsequent treatment records show the Veteran complained of 
tingling all over, shortness of breath and bitemporal head 
pain on multiple occasions.  In March 1972, after complaining 
of tingling all over and having heavy breathing, it was noted 
that the Veteran had Hyperventilation Syndrome.  
Additionally, on the Veteran' separation examination in 
December 1971, it was noted that he had recommended that 
further evaluation be completed for mental evaluation and for 
a neurology evaluation to be completed due to his passing out 
spells.  

In December 1971, an examination was given to evaluate the 
Veteran's dizzy spells.  The report stated the Veteran 
complained of blackout spells four to five times monthly, and 
that he had a bifrontal and vertex headache constantly.  The 
Veteran also stated that when he had one of his spells he had 
pain bitemporally, he tingled all over, and became short of 
breath.  The neurological examination and 
electroencephalogram were all within normal limits.  A 
diagnosis of Hyperventilation Syndrome, secondary to chronic 
and acute anxiety was given, and a treatment of psychotropic 
medications was recommended.  A subsequent mental evaluation 
was given in December 1971, in which the examiner diagnosed 
the Veteran with psychoneurosis, anxiety type, conversion 
reaction, and Hyperventilation Syndrome.  In March 1972, 
separation was recommended based on unsuitability due to 
passing out episodes and anxiety.  No further treatment was 
recommended as the anxiety was situational and the Veteran 
was poorly motivated.  

The Veteran was examined by VA in May 1972.  At that time it 
was noted that he had trouble breathing at times, and that he 
occasionally blacked out.  His diagnosis of hyperventilation 
syndrome was noted and it was obvious to the examiner that 
the Veteran had problems with anxiety.  He was to have 
special examinations to assess these complaints.  A 
neuropsychiatric examination was performed.  The examiner 
recommended hospitalization for observation and evaluation 
for further diagnosis.  He observed that situational factors 
may have been involved.  His diagnosis was "episodes of 
altered consciousness (from records and history), with 
probability of situational factors."  

In June 1972, the RO requested that the Veteran be 
hospitalized for a period of observation and examination to 
determine the true nature and extent of his disability 
diagnosed as anxiety neurosis, conversion reaction, 
hyperventilation syndrome, syncopal episodes and adjustment 
reaction to adult life.  He was admitted to hospital later 
that month.  On July 1, 1972, he was given an emergency 96-
hour pass before psychiatric evaluation could be completed.  
He later refused to return to the hospital for further 
evaluation.  The discharge diagnosis is anxiety neurosis.  

By rating decision of September 1972, the Veteran was awarded 
service connection for anxiety neurosis and a noncompensable 
evaluation was established.  This rating is currently in 
effect.  

Post-service treatment records were also reviewed.  VA 
outpatient records indicate in June 2001, the Veteran 
complained of shortness of breath on exertion and occasional 
tingling in his left arm after dislocating his left shoulder 
in a motor vehicle accident.  There are no other indications 
in VA outpatient records or private treatment records that 
the Veteran has been diagnosed with a disability associated 
with the symptoms of shortness of breath, including tingling 
all over and bitemporal head pain.  As noted above, 
hyperventilation syndrome secondary to chronic and acute 
anxiety has been diagnosed in the past.  The record contains 
no current diagnosis of this disorder, however, it is 
associated with his service-connected anxiety neurosis.

The law requires that VA provide an examination to the 
Veteran when entitlement to a benefit cannot be established 
or confirmed without a current VA examination.  When a 
Veteran fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record unless good 
cause is demonstrated for the failure to report.  See 
38 C.F.R. § 3.665.  The Veteran was notified of consequences 
of failure to appear to VA examinations in a letter dated in 
February 2008.

A mental disorders examination was requested by the RO in 
October 2006.  Later that month, the Veteran contacted the RO 
and indicated that he feels discriminated against when being 
seen by VA and states that he is trying to live and feels 
like the VA does not mean him any good and will not be able 
to make the scheduled compensation and pension appointment.  
Additional examinations were scheduled for February 2008.  
The Veteran again contacted VA to inform the RO that he will 
not make his scheduled compensation and pension examinations.  
The Veteran has provided no information to substantiate his 
claims that he has been either discriminated against by VA or 
that VA means him no good will.  As such, the Board finds 
that the Veteran failed, without good cause, to report to his 
scheduled VA examinations.  Therefore, his claim will be 
rated based on the evidence of record.  See 38 C.F.R. 
§ 3.665.  

The medical evidence of record does not establish that the 
Veteran has a disability manifested by shortness of breath, 
tingles all over, and bitemporal head pain.  Where the 
medical evidence establishes that a Veteran does not 
currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  There is no 
current diagnosis, other than anxiety neurosis, that the 
symptoms of shortness of breath, tingling all over, and 
bitemporal head pain are attributed.  In the absence of a 
diagnosis, other than the already service-connected anxiety 
neurosis, the claim for service connection must be denied.

In reaching this conclusion, the Board considered the 
Veteran's arguments in support of his assertions that he 
suffers from shortness of breath, tingling all over, and 
bitemporal head pain, and that this condition is related to 
service.  However, the Veteran's opinion alone cannot create 
the link between his current symptoms and experiences during 
service.  Where the determinative issue requires a medical 
diagnosis or etiological opinion, competent medical evidence 
is required.  This burden typically cannot be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In sum, because of the absence of medical evidence of an 
etiology other than anxiety neurosis for the Veteran's 
shortness of breath, tingles all over, and bitemporal head 
pain, the Board finds that the evidence is against a grant of 
service connection.

III.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for Residuals of a Left 
Knee Injury

Notwithstanding determinations by the RO that new and 
material evidence has been received to reopen the Veteran's 
claim, it is noted that on its own, the Board is required to 
determine whether new and material evidence has been 
presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The record, with respect to this claim, reflects that the 
original claim for service connection a left knee injury was 
denied by an April 1978 rating decision, at which time the RO 
found that there was no evidence of a current disability.  
The Veteran was notified of his right to appeal that decision 
in April 1978.  The Veteran filed a notice of disagreement 
with other issues, but did not file a timely notice of 
disagreement with the left knee issue and, subsequently, the 
April 1978 rating decision became final when the Veteran did 
not perfect his appeal within the statutory time limit.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the 
Veteran's claim for service connection for residuals of a 
left knee injury may only be opened if new and material 
evidence is submitted.

In this instance, since the April 1978 rating decision denied 
the claim on the basis that the evidence did not show that 
there was a current injury or disability of the left knee, 
the Board finds that new and material evidence would consist 
of medical evidence showing current treatment or complaints 
of a left knee injury.

Additional evidence received since the April 1978 rating 
decision consists of VA and private treatment records 
documenting the post-service treatment and evaluation of the 
Veteran's left knee injury.  Most recently, in June 2008, the 
Veteran was noted to be wearing a left knee brace during a VA 
outpatient visit.  Additionally, private medical records 
indicate the Veteran is receiving treatment for a left knee 
injury.

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection for a left knee injury.  38 
C.F.R. 
§ 3.156(a).  The Board determines that the claim of service 
connection for residuals of a left knee injury is reopened.

The Board has reopened the claim of service connection for 
residuals of a left knee injury, and a discussion of 
entitlement to service connection for residuals of a left 
knee injury follows.

IV.  Entitlement to Service Connection for Residuals of a 
Left Knee Injury

As stated previously, under the relevant laws and 
regulations, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  In order to prevail on the issue 
of service connection on the merits, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The Veteran is seeking entitlement to service connection for 
residuals of a left knee injury.

Service treatment records were reviewed.  The Veteran's 
entrance examination from September 1968 did not note any 
left knee abnormalities.  In January 1970, the Veteran was 
noted to have fallen on his left knee the previous night.  He 
complained of pain and had medial superior swelling with 
decreased range of motion secondary to pain.  The knee was 
stable on all planes, but there was superiomedial soft tissue 
swelling with pain along the medial collateral ligament.  
There was no evidence of tear.  An x-ray showed intrajoint 
fluid accumulation and soft tissue swelling but was negative 
for fracture or dislocation.  He was instructed to rest, 
elevate the knee, and apply heat.  The Veteran returned in 
April 1970 complaining of trouble doing rotation movements 
with his left knee.  He was told to do squat exercises when 
his knee was pain free.  The separation examination from 
December 1971 did not note any left knee abnormalities.

Post-service treatment records indicate symptoms and 
treatment of a left knee injury.  However, a VA outpatient 
record from June 2001 and a private treatment record from 
March 2007 state that the Veteran has residuals of a left 
knee injury that are secondary to a motor vehicle accident in 
2000.

The law requires that VA provide an examination to the 
Veteran when entitlement to a benefit cannot be established 
or confirmed without a current VA examination.  When a 
Veteran fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record unless good 
cause is demonstrated for the failure to report.  See 
38 C.F.R. § 3.665.  The Veteran was notified of consequences 
of failure to appear to VA examinations in a letter dated in 
February 2008.  The Veteran contacted VA to inform the RO 
that he will not make his scheduled compensation and pension 
examinations.  He has not offered good cause for failing to 
report.  Therefore, his claim will be rated based on the 
evidence of record.  See 38 C.F.R. § 3.665.  

The Board finds that there is no medical evidence that 
causally relates the currently reported knee disability to 
active service.  Although private medical doctors and VA 
outpatient records indicate that the Veteran currently 
experiences a left knee disability, there is no opinion of 
record that causally relates it to the injury sustained 
during service.  As such, no medical professional has 
established a relationship between the Veteran's current knee 
disorder and active duty.

Although the Veteran contends his disorder relates to 
service, his opinion alone cannot create the link between his 
current symptoms and experiences during service.  Where the 
determinative issue requires a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In sum, the Board acknowledges that the Veteran has a current 
knee disability.  However, because of the absence of a 
medical nexus between his current knee problems and active 
duty, the Board finds that the evidence is against a grant of 
service connection for residuals of a left knee injury.


ORDER

Service connection for a disability manifested by shortness 
of breath, tingles all over, and bitemporal head pain is 
denied.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of a 
left knee injury; to this extent, the appeal is granted.

Service connection for residuals of a left knee injury is 
denied.


REMAND

The Veteran is seeking entitlement to service connection for 
heart disease (claimed as chest pain).  

Service treatment records indicate the Veteran complained 
numerous times of left chest pain, which was attributed to 
anxiety.  Post-service treatment records indicate that the 
Veteran is currently diagnosed with coronary artery disease.  

The Board finds that the requirements for duty to assist have 
not been met.  A remand is required in order to afford the 
Veteran a VA examination.  A VA examination or opinion is 
necessary if the evidence of record: (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) 
establishes that the Veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (d) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 C.F.R. § 3.159 (2008); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

VA outpatient records indicate that the Veteran does 
currently have a heart disability.  Service treatment records 
also indicate that the Veteran complained of chest pain 
during service.  There may have been an etiology other than 
anxiety for his chest pain during service.  Due to the lack 
of a VA examination and nexus opinion, there is not 
sufficient evidence to render a decision on service 
connection.

Given the VA's duty to obtain a VA examination where the 
evidence indicates that the claimed disability may be 
associated with in-service problems, a remand is necessary 
for further medical assessment with a nexus opinion.  See 38 
U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4).

Additionally, the Veteran is seeking entitlement to service 
connection for hypertension.  He asserts he was diagnosed 
with hypertension during service and was prescribed 
medication.  Service treatment records do not note a 
diagnosis of hypertension.  However, the Veteran complained 
of several symptoms of hypertension throughout service and 
had elevated blood pressure levels.

According to the National Institutes of Health and the 
National Heart, Lung and Blood Institute, normal blood 
pressure is a systolic reading of less than 120 or a 
diastolic reading of less than 80.  Prehypertension is 
classified as a systolic reading between 120-139 or a 
diastolic of 80-89.  Stage one hypertension is a systolic of 
140-159 or a diastolic of 90-99 and stage two hypertension is 
a systolic of 160 or a diastolic greater than or equal to 
100.  "Prevention, Detection, Evaluation, and Treatment of 
High Blood Pressure," National Institute of Health, National 
Heart, Lung, and Blood Institute (2003). 

The Veteran's entrance examination noted a blood pressure of 
120/80, and did not note any history of hypertension.  This 
blood pressure is considered prehypertension.

The Veteran complained of blacking out in September 1980.  
His blood pressure was 142/68, which falls under the stage 
one hypertension category.  Additionally, the Veteran 
complained of other symptoms common with hypertension such as 
headaches and nosebleeds.  The Veteran was subsequently 
hospitalized for his blackouts in September 1970.  A blood 
pressure reading taken there reported a pressure of 130/80, 
indicative of prehypertension.  The Veteran's separation 
examination in December 1971 reported a blood pressure of 
136/84, also a prehypertensive reading.  In the report of 
medical history taken for the separation examination, it was 
noted that the Veteran stated he was told he had high blood 
pressure once.

The Veteran was afforded a VA examination in May 1972, a year 
after discharge from service.  Blood pressure at that time 
was 134/80, indicating prehypertension.  Additionally, during 
a VA examination in March 1983, the Veteran's blood pressure 
was 140/84, which falls into the stage one hypertension 
category.  

VA outpatient records indicate the Veteran is currently 
taking medication for hypertension.  A remand is required in 
order to clarify the Veteran's diagnosis and obtain a nexus 
opinion.

Additionally, as previously indicated, since the Veteran's 
service treatment records reflect that his complaints of left 
chest pain were attributed to anxiety and he is currently 
service-connected for anxiety neurosis, the Board finds that 
a remand is necessary to develop the secondary aspect of the 
Veteran's claims of entitlement to service connection for 
heart disease and hypertension.  In this regard, he should be 
provided with a VCAA letter that informs him of the evidence 
and information necessary to establish his claim for service 
connection for heart disease and hypertension as secondary to 
his service-connected anxiety neurosis.  Additionally, the VA 
examiner should be requested to provide an opinion regarding 
whether it is at least as likely as not that the Veteran's 
current hypertension and/or heart disease is caused or 
aggravated by his service-connected anxiety neurosis.   



Accordingly, the case is REMANDED for the following actions:


1.  The Veteran should be provided with 
proper VCAA notice that informs him of 
the evidence and information necessary to 
establish his claim for heart disease and 
hypertension as secondary to his service-
connected anxiety neurosis.   


2.  The Veteran should be afforded an 
appropriate VA examination in order to 
determine the nature and etiology of his 
current heart disease and hypertension.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is at least 
as likely as not (i.e., probability of 50 
percent), that the Veteran's current 
hypertension and/or heart disease had its 
onset during service, within one year of 
service discharge, or is in any other way 
causally related to his active service.  
Additionally, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the Veteran's 
current hypertension and/or heart disease 
is caused or aggravated by his service-
connected anxiety neurosis.  If 
hypertension is medically determined to 
have had its onset in service, the 
examiner must indicate whether it is at 
least as likely as not that any heart 
disease is caused or aggravated by 
hypertension.  
 
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  38 C.F.R. § 
3.655 (2008).


3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated.  If the claims remain 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


